Exhibit 10.1(b)

 

EXECUTION COPY

 

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This First Amendment (this “Amendment”), dated as of May 7, 2007, is to the
Agreement and Plan of Merger, dated May 2, 2007 (as amended, the “Merger
Agreement”), among Varietal Distribution Holdings, LLC, a Delaware limited
liability company (“Parent”), Varietal Distribution Merger Sub, Inc., a Delaware
corporation (“MergerCo”), and CDRV Investors, Inc., a Delaware corporation (the
“Company”). Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement.

 

WHEREAS, the parties hereto desire to amend the Merger Agreement pursuant to
Section 9.7 thereof as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto, intending
to be legally bound, hereby agree as follows:

 


1.             AMENDMENT OF MERGER AGREEMENT.


 


(A)         SECTION 3.5 OF THE MERGER AGREEMENT IS HEREBY AMENDED BY DELETING
THE FIRST SENTENCE THEREOF IN ITS ENTIRETY AND REPLACING SUCH SENTENCE WITH THE
FOLLOWING SENTENCE:


 

“(a) On May 2, 2007 Parent delivered to the Company true and complete copies of
an executed commitment letter from Madison Dearborn Capital Partners V-A, L.P.,
Madison Dearborn Capital Partners V-C, L.P., and Madison Dearborn Capital
Partners V Executive-A, L.P. (collectively, the “Equity Funds”) to provide
equity financing in an aggregate amount of $1.425 billion to fund a portion of
the amounts to be paid by MergerCo pursuant to Section 1.3(c) (the “Equity
Commitment Letter”), which Equity Commitment Letter names the Company as a third
party beneficiary thereof, and (b) on May 7, 2007 Parent will have delivered to
the Company true and complete copies of executed commitment letters, dated May
7, 2007 (the “Debt Commitment Letters”) from (i) Bank of America, N.A., Banc of
America Bridge LLC, Banc of America Securities LLC, Goldman Sachs Credit
Partners L.P., J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A.,
respectively (the “Senior Debt Financing Sources”) to provide Parent and
MergerCo with (A) $1.665 billion in senior secured debt financing (the “Senior
Secured Financing”) and (B) $675 million in senior bridge financing (the “Bridge
Financing”, and together with the Senior Secured Financing and any high yield
debt financing used to fund the acquisition in lieu of the Bridge Financing (the
“High Yield Financing”) being collectively referred to as the “Senior Debt
Financing”) and (ii) GS Mezzanine Partners 2006 Onshore Fund, L.P. (the
“Mezzanine Debt Financing Source”, and together with the Senior Debt Financing
Sources being collectively referred to as the “Debt Financing Sources”) to
provide Parent and MergerCo with $470 million in senior subordinated notes
financing (together with the Senior Debt Financing, the “Debt Financing”, and
together with the equity financing referred to in clause (a) being collectively
referred to as the “Financing”).”

 


(B)        SECTION 4.9(A) OF THE MERGER AGREEMENT IS HEREBY AMENDED BY DELETING
THE THIRD SENTENCE THEREOF IN ITS ENTIRETY AND REPLACING SUCH SENTENCE WITH THE
FOLLOWING SENTENCE:

 

1

--------------------------------------------------------------------------------


 

“In the event any portion of the Debt Financing becomes unavailable on the terms
and conditions contemplated in the Debt Commitment Letters, Parent shall use its
reasonable best efforts to arrange to obtain alternative financing on terms not
materially more adverse to the Company than those set forth in the Debt
Commitment Letters (as such term was defined in this Agreement as initially in
effect) (“Alternative Financing”), including from alternative sources, as
promptly as practicable following the occurrence of such event.”

 


(C)         SECTION 8.1 OF THE MERGER AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING DEFINED TERMS IN THE APPROPRIATE ALPHABETICAL LOCATION:


 

“Mezzanine Debt Financing Source” has the meaning set forth in Section 3.5.

 

“Senior Debt Financing” has the meaning set forth in Section 3.5.

 

“Senior Debt Financing Sources” has the meaning set forth in Section 3.5.

 


2.             CONSENT. PURSUANT TO SECTION 4.9(A) OF THE MERGER AGREEMENT, THE
COMPANY HEREBY CONSENTS TO PARENT AND MERGERCO ENTERING INTO THE DEBT COMMITMENT
LETTERS (AS DEFINED IN SECTION 1(A) HEREOF).


 


3.             FULL FORCE AND EFFECT. EXCEPT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT, THE MERGER AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND IS
HEREBY RATIFIED AND CONFIRMED. THIS AMENDMENT SHALL BE CONSTRUED AS ONE WITH THE
MERGER AGREEMENT, AND THE MERGER AGREEMENT SHALL, WHERE THE CONTEXT REQUIRES, BE
READ AND CONSTRUED SO AS TO INCORPORATE THIS AMENDMENT.


 


4.             GENERAL PROVISIONS. SECTIONS 9.4 THROUGH 9.15 OF THE MERGER
AGREEMENT ARE HEREBY INCORPORATED INTO AND WILL APPLY TO THIS AMENDMENT.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

VARIETAL DISTRIBUTION HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

VARIETAL DISTRIBUTION MERGER SUB, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CDRV INVESTORS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------